Citation Nr: 0605525	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a compensable rating for an atrophic right 
testicle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1967.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision of the Houston RO that granted service 
connection for right testicle atrophy, rated noncompensable, 
and denied service connection for diabetes.  

Note 1 at the conclusion of 38 C.F.R. § 4.115b provides that 
where there is complete atrophy of a testis, there should be 
review for entitlement to special monthly compensation under 
38 C.F.R. § 3.350.  It does not appear that such review was 
done in this case.  The matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, and is not shown to 
have been exposed to herbicides, including Agent Orange, in 
service.

2.  Diabetes mellitus was not manifested in service or in the 
veteran's first postservice year, and there is no competent 
evidence relating the veteran's diabetes mellitus to service.

3.  The veteran has atrophy of only one testicle; no 
associated impairment of function is shown.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West, 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

2.  A compensable rating for an atrophic right testicle is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code (Code) 
7523 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A September 2003 statement of the case (SOC), September 2005 
and October 2005 supplemental SOCs (SSOCs), and letters in 
March 2002, January 2003, May 2003, August 2003, September 
2003, and September 2005, provided at least some VCAA-type 
notice, i.e., of what the evidence showed, the criteria for 
establishing service connection and a higher rating, and the 
bases for the denials of the claims.  The September 2003 SOC 
properly (see VAOPGCPREC 8-2003 (Dec. 2003)) provided notice 
on the downstream issue of an increased initial rating 
assigned with the grant of service connection, including (at 
p.6) the text of 38 C.F.R. § 3.159 that the claimant is to be 
advised to submit any evidence in his possession pertinent to 
his claim.  The March 2002, January 2003, May 2003, August 
2003, September 2003, and September 2005 letters outlined the 
appellant's and VA' s responsibilities in developing evidence 
to support the claims, advised him of what type of evidence 
would be pertinent to the claims, advised him that he could 
identify evidence for VA to obtain or to obtain and submit 
the evidence on his own, and advised him (in March 2002 and 
January 2003 letters) to submit evidence in his possession.  
The SSOCs provided updated notice of the status of the 
claims.  The veteran has had ample opportunity to respond, 
and is not prejudiced by any technical notice violations 
early in the process (including timing of notice as to the 
service connection claim).

Regarding the duty to assist, VA and, to the extent possible, 
private medical records have been secured.  The veteran was 
scheduled for VA examinations (he failed to report for an 
examination scheduled in April 2004).  The Board has also 
considered whether an examination/medical opinion is 
necessary with respect to the claim seeking service 
connection for diabetes mellitus.  38 C.F.R. § 3.159 (c)(4) 
stipulates that an examination or medical opinion is 
necessary when (summarized): The evidence shows current 
diagnosis or symptoms of current disability; establishes that 
there was disease, injury, or event in service; and indicates 
that the current disability may be related to the disease, 
injury, or event in service.  Here, there is no evidence of 
diabetes in service (or in the first postservice year) and no 
competent evidence suggesting that the veteran's diabetes may 
be related to service.  Hence, a VA examination/medical nexus 
opinion to determine the etiology of the veteran's diabetes 
is not necessary.  He has not identified any pertinent 
records that remain outstanding, and has notified the RO (in 
October 2005) that he has no additional information to 
submit.  VA's duty to assist is met.   

II. Service Connection - Factual Background, Legal Criteria, 
and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  If certain chronic diseases (here, diabetes 
mellitus) are manifested to a compensable degree within one 
year following a veteran's discharge from active duty, they 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

At the outset, it is noteworthy that it is neither shown, nor 
alleged, that the veteran served in Vietnam during the 
Vietnam era (and was thus exposed to Agent Orange).  
Consequently, the veteran's claim seeking service connection 
for diabetes is not within the purview of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307 (which provide for establishing service 
connection for diseases including diabetes on a presumptive 
basis for veterans who served in Vietnam).  Accordingly, to 
establish service connection for diabetes, the veteran must 
show that there is a nexus between such disease and his 
service (including via the chronic disease presumptions 
afforded by 38 U.S.C.A. § 1112).  

There is no evidence of complaints, treatment, or diagnosis 
of diabetes mellitus in service or in the veteran's first 
postservice year.  Accordingly, service connection for 
diabetes on the basis that it became manifested in service, 
and persisted, or on a presumptive basis, as a chronic 
disease under 38 U.S.C.A. § 1112 is not warranted.  The 
veteran may still establish service connection for diabetes 
by affirmative and competent evidence that such disease is 
related to his service or some event therein.  However, the 
first evidence of a diagnosis of diabetes is in private 
medical records dated in February 1992, almost 25 years after 
service.  Such a long interval between service and the 
initial diagnosis is, of itself, a factor against a finding 
that the current diabetes is service-related.  Furthermore, 
there is no competent evidence that links the veteran's 
diabetes to service.  The private and VA medical records 
which have been associated with the claims file only note the 
diagnosis of diabetes mellitus and report treatment for such 
disease; there is nothing in these records that suggests the 
veteran's diabetes may be related to service.  

The veteran's belief that his diabetes mellitus is related to 
service is not competent evidence, as he is a layperson, 
untrained in establishing a medical diagnosis or determining 
medical etiology.  See Espiritu, 2 Vet. App. 492, 495 (1992).  
And while he alleges that his diabetes resulted from his 
exposure to Agent Orange by virtue of his handling containers 
of that herbicide in service, a September 2003 letter from 
the U.S. Armed Services Center for Unit Records Research 
indicates that they could find no documentation that Agent 
Orange was shipped from the locations the veteran identified 
as where his exposure to the herbicide occurred, and that 
therefore they could not verify his alleged Agent Orange 
exposure.  

In summary, the preponderance of the evidence is against a 
finding that the veteran's diabetes mellitus is in any way 
related to his active service.  Accordingly, the claim must 
be denied.

III. Increased Rating - Factual Background, Legal Criteria, 
and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, the entire appeal 
period is for consideration, and separate ratings may be 
assigned for separate periods of time, based on facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 
 
At the outset, it is noteworthy that symptoms of the 
veteran's atrophic right testicle have not varied 
significantly during the appeal period, and that "staged" 
ratings are not indicated.  

Under Code 7523, complete atrophy of a testis warrants a 
noncompensable rating; a 20 percent rating is warranted where 
there is complete atrophy of both testicles.  38 C.F.R. 
§ 4.115b, Code 7523.  The only relevant evidence of record as 
to the extent of the veteran's service connected testicle 
disorder is the report of a February 2003 VA examination.  On 
that examination, the right testicle was found to be 
atrophied (related to surgery in service).  The left testicle 
was normal.  Such findings warrant a noncompensable rating 
under Code 7523.  Associated impairment warranting rating 
under alternative criteria (e.g., such as a voiding 
dysfunction) are neither shown, nor alleged.  

The preponderance of the evidence is against this claim also, 
and it must be denied.  


ORDER

Service connection for diabetes mellitus is denied.

A compensable rating for an atrophic right testicle is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


